Case 5:16-cv-13944-JEL-APP ECF No. 12 filed 11/12/19   PageID.593   Page 1 of 1




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


DOUGLAS A. BARNES,

                        Petitioner,      Case No. 16-CV-13944

v.                                       Judith E. Levy
                                         United States District Judge
SHIRLEE HARRY,

                        Respondent.

________________________________/

                               JUDGMENT

     For the reasons stated in the opinion and order entered on today’s

date, it is ordered and adjudged that the case is dismissed with prejudice.


                                          DAVID J. WEAVER
                                          CLERK OF THE COURT

                                   By:    s/William Barkholz
                                          WILLIAM BARKHOLZ
Date: November 12, 2019

APPROVED:

s/Judith E. Levy
JUDITH E. LEVY
UNITED STATES DISTRICT JUDGE
